The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                  May 5, 2022

                                2022COA50

No. 20CA1465, Gravina v. Frederiksen — Contracts — Breach
of Contract; Restitution — Unjust Enrichment

     A division of the court of appeals considers whether a party

who breaches a contract may nonetheless recover on an unjust

enrichment claim for any benefit bestowed on the other party to the

contract. Based largely on the Restatement (Third) of Restitution

and Unjust Enrichment and cases from other jurisdictions, the

division concludes that an unjust enrichment claim permits an

equitable remedy when the contract is silent regarding the

consequences of the particular breach. The division’s opinion also

addresses breach of contract, negligent supervision, exclusion of

expert evidence, and attorney fees issues.
COLORADO COURT OF APPEALS                                          2022COA50


Court of Appeals No. 20CA1465
Douglas County District Court No. 18CV31018
Honorable Jeffrey K. Holmes, Judge


Gravina Siding and Windows Company,

Plaintiff-Appellee and Cross-Appellant,

v.

Larry A. Gravina, Mike Gravina, and Jason Castro,

Third-Party Defendants-Appellees,

and

Paul A. Frederiksen and Brenda J. Frederiksen,

Defendants-Appellants and Cross-Appellees.


            JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                   Division I
                          Opinion by JUDGE DAILEY
                          Fox and Schutz, JJ., concur

                            Announced May 5, 2022


Fischer & Fischer, P.C., Jennifer K. Fischer, Denver, Colorado, for Plaintiff-
Appellee and Cross-Appellant

Overturf McGath & Hull, P.C., Scott A. McGath, Steven W. Boatright, Denver,
Colorado, for Third-Party Defendants-Appellees

Frederiksen Law Office, Paul A. Frederiksen, Parker, Colorado, for Defendants-
Appellants and Cross-Appellees
¶1    Defendants and third-party plaintiffs Paul A. Frederiksen and

 Brenda J. Frederiksen (the Frederiksens) appeal the trial court’s

 entry of judgment in favor of plaintiff Gravina Siding and Windows,

 Co., and third-party defendants Larry A. Gravina, Mike Gravina,

 and Jason Castro (collectively, Gravina). Gravina cross-appeals

 from an unfavorable part of the trial court’s judgment. We affirm in

 part, reverse in part, and remand with directions.

                           I.   Background

¶2    For some years, the Frederiksens had to repair their cedar

 siding because woodpeckers damaged it by building nests and

 boring holes into it. On November 29, 2017, the Frederiksens

 entered into a contract with Gravina to replace the cedar siding of

 their home with steel siding in exchange for payments totaling

 $42,116.00. The Frederiksens put down $10,000 towards the

 contract price.

¶3    Gravina (1) told the Frederiksens that it could start work

 within ten to fourteen weeks of signing the contract and (2)

 estimated that the job would take up to four weeks to complete.

 The Frederiksens hoped to have the new siding put on the house

 before the woodpeckers arrived in the spring.


                                   1
¶4    Gravina’s subcontractors began work in late March 2018 and

 were not finished four-and-a-half months later when, on August 7,

 2018, the Frederiksens received a bill from Gravina requesting final

 payment for the outstanding balance on the contract. Believing

 Gravina had repeatedly breached their agreement, the Frederiksens’

 terminated the contract and denied Gravina and its subcontractors

 further access to their property.

¶5    Gravina filed the present action against the Frederiksens,

 alleging, as pertinent here, breach of contract, breach of the

 covenant of good faith and fair dealing, and unjust enrichment.

 The Frederiksens filed an answer as well as counterclaims against

 Gravina and third-party claims against Gravina’s owner (Larry

 Gravina) and two employees (salesperson Mike Gravina and project

 supervisor Jason Castro). On Gravina’s motion, the trial court

 dismissed all but, as pertinent here, the Frederiksens’ (1) breach of

 contract claim against Gravina and (2) negligent supervision claim

 against the three individual third-party defendants.

¶6    After conducting a three-day bench trial, the court found that

 Gravina had materially breached the contract and, that,

 consequently, the Frederiksens had properly terminated it.


                                     2
  Nonetheless, the trial court ultimately (1) awarded Gravina a net

  judgment of $19,000 on its unjust enrichment claim1 and (2)

  rejected the Frederiksens’ negligent supervision claim and request

  for attorney fees.

¶7     Both parties appeal.

¶8     On appeal, the Frederiksens contend that the trial court erred

  by (1) ruling that they had been unjustly enriched as a result of

  Gravina’s efforts; (2) failing to award them damages for Gravina’s

  breach of contract; (3) rejecting their negligent supervision claim

  against the individual third-party defendants; (4) excluding expert

  testimony related to the existence of roof damage and related repair

  costs; and (5) denying their request for attorney fees.

¶9     Gravina cross-appeals the trial court’s ruling that it breached

  the contract, entitling the Frederiksens to terminate the contract

  and recover damages.

¶ 10   We address each contention, but we start with the issue raised

  in Gravina’s cross-appeal before later addressing the parties’

  respective recoveries.


  1Because the Frederiksens had already paid Gravina a $10,000
  deposit, the court’s award required paying an additional $9,000.

                                     3
                       II.   Gravina’s Cross-Appeal

¶ 11   Gravina contends that the trial court erred when it found that

  it materially breached the contract, allowing the Frederiksens to

  terminate the contract and recover damages. We disagree.

¶ 12   Upon a material breach of a contract, the injured party is

  “excuse[d from] further performance” and entitled to recover

  damages. Morris v. Belfor USA Grp., Inc., 201 P.3d 1253, 1258

  (Colo. App. 2008); see, e.g., Blood v. Qwest Servs. Corp., 224 P.3d

  301, 324 (Colo. App. 2009) (recognizing a nonbreaching party may

  terminate a contract following a material breach), aff’d, 252 P.3d

  1071 (Colo. 2011).

¶ 13   “Whether there has been a material breach of contract turns

  upon the importance or seriousness of the breach and the

  likelihood that the injured party nonetheless received, or will

  receive, substantial performance under the contract.” Interbank

  Invs., L.L.C. v. Vail Valley Consol. Water Dist., 12 P.3d 1224, 1228

  (Colo. App. 2000); see Lawry v. Palm, 192 P.3d 550, 567 (Colo. App.

  2008) (“A material term goes to the root of the matter or essence of

  the contract. Materiality must be assessed in the context of the

  expectations of the parties at the time the contract was formed.”).


                                     4
¶ 14   Whether a party has materially breached a contract is a

  question of fact, Interbank Invs., L.L.C., 12 P.3d at 1229, and a

  court’s determination of such a question may not be disturbed on

  appeal unless it is so clearly erroneous as to find no support in the

  record. See S. Ute Indian Tribe v. King Consol. Ditch Co., 250 P.3d

  1226, 1232 (Colo. 2011) (reviewing factual findings by trial court).

¶ 15   The trial court determined that Gravina materially breached

  the contract because “Gravina did not substantially perform the

  terms of the contract and the Frederiksens did not receive what

  they substantially contracted for.”

¶ 16   The court found that the Frederiksens wanted new steel siding

  installed “to reduce maintenance on the house” and to eliminate

  their woodpecker problems. Thus, the Frederiksens “wanted the

  [new] siding installed prior to the arrival of the woodpeckers in the

  spring.” The timeframes given by Gravina — starting work in

  February or March 2018, and taking a month to complete — were,

  the court found, “acceptable to the Frederiksens because [they]

  allowed the work to be completed prior to the woodpeckers nesting.”

  And “[a]ssuming the maximum four week[s] for completion, as

  testified to by Brenda Frederiksen and Mike Gravina, the job should


                                    5
  have been finished by April 23[, 2018].” But the project was not

  completed even as of August 7, 2018.

¶ 17   Further, Gravina hired three separate subcontractors, at

  different times, to install the siding. The first one — a single person

  operation — was on the job less than one week before he quit. And

  the court found that (1) the second subcontractor’s crew did

  “unsatisfactory work, . . . much of [which] had to be redone by [the

  third subcontractor/crew]”; and (2) the third subcontractor’s crew,

  which was “on the job for over two months,” neither completed the

  job,2 nor complied with a product manual “regarding installation as

  [Gravina] had agreed.”

¶ 18   The trial court’s findings are supported by the record.

¶ 19   Gravina asserts that the court erred in finding it materially

  breached the contract by failing to timely complete the work. As

  Gravina points out, there is no time specified in the written contract

  for completing the work. Per the contract, the installation was to

  begin ten to fourteen weeks from the November 29, 2017, contract



  2Gravina’s expert witness, Ryan Phillips, testified that 1,300 of the
  3,000 square feet of siding installation on the home was not
  completed, not including “soffits and things of that nature.”

                                     6
  date — between February 7 and March 4, 2018 — but no

  completion date or time estimate was mentioned.3

¶ 20   Nonetheless, the trial court correctly recognized that if a

  contract contains no explicit provision concerning the time for a

  party’s performance of obligations, the party must perform within a

  “reasonable time” as determined by the circumstances of the case.

  See Shull v. Sexton, 154 Colo. 311, 317, 390 P.2d 313, 316 (1964);

  see also Ranta Constr. Inc. v. Anderson, 190 P.3d 835, 841 (Colo.

  App. 2008) (“‘[I]n the absence of a specific time for performance in

  the contract, the law implies a reasonable time,’ measured by the

  circumstances of the case.” (quoting Adams v. City of Westminster,

  140 P.3d 8, 11 (Colo. App. 2005))).

¶ 21   A reasonable time is “determined upon consideration of the

  subject matter of the contract, what was contemplated at the time

  the contact was made, and other surrounding circumstances.” Hall

  v. Add-Ventures, Ltd., 695 P.2d 1081, 1089 (Alaska 1985) (citing

  Shull, 154 Colo. at 316-17, 390 P.2d at 316).




  3 The contract did include a “time of essence” clause, but the clause
  favored Gravina.

                                    7
¶ 22   The trial court heard evidence that (1) the parties entered a

  contract in late November 2017 stating that the project was to start

  as early as February 7, 2018, but no later than thirty days after

  March 4, 2018; (2) Mike Gravina had estimated that the job would

  take up to four weeks, a number confirmed as a reasonable

  estimate by Jason Castro and expert witnesses hired by each party;

  and (3) the Frederiksens hoped to finish the project in the spring.

¶ 23   Based on this evidence, we cannot disturb the court’s

  conclusion that Gravina’s completion of the project within a

  “reasonable time” of, say, a month (or, even by the end of spring)

  was a “material” term of the contract.

¶ 24   Nor will we disturb the trial court’s conclusion that Gravina

  breached this term, given evidence that (1) Gravina started the

  project on March 23, 2018; (2) Gravina’s first subcontractor quit

  within his first week on the job; (3) its second subcontractor started

  work near the originally estimated completion date, worked for

  another month, and only completed about thirty percent of the job,

  much of which was “unacceptable”; and (4) its third subcontractor

  began on June 4, 2018 — about two months after the originally

  estimated completion date — and by August 7, two months later,


                                    8
  had completed siding only 1,700 of 3,000 square feet of the

  Frederiksens’ home.4

¶ 25   Delays understandably happen in construction, but a

  four-month extension on a one-month job — even then completing

  only part of the work — is indicative of a project gone wrong. As the

  trial court noted, the delays on the Frederiksens’ home were not

  due to matters for which the contract made allowance, i.e., “strikes,

  weather conditions, acts of God, or unavailability of materials at

  prices acceptable to the parties.” Nor could it have been due to the

  “unavailability of labor”: according to the evidence, Gravina’s

  business model depends on hiring subcontractors to fulfill its

  contracts; any difficulty finding subcontractors with adequate

  experience and skills to satisfactorily complete its contracts does

  not absolve it of the responsibility to do so in a reasonable time.

¶ 26   Nonetheless, Gravina asserts that if it had to complete the

  project within a “reasonable time,” it was at least entitled to a notice



  4 In their opening brief, the Frederiksens use these numbers to
  calculate the job being 57% completed. At trial, Gravina’s expert
  witness called such assertion “misleading” because it did not
  include other work such as soffits, wraps, and other perimeter
  component installation that precedes the installation of siding.

                                     9
  of deadline before being considered in breach of the contract.

  Because, however, Gravina did not argue or otherwise raise this

  matter in the trial court, we decline to address it. Brown v. Am.

  Standard Ins. Co., 2019 COA 11, ¶ 21 (“[I]ssues not raised in or

  decided by the trial court generally will not be addressed for the

  first time on appeal.”).5

¶ 27   Additionally, the trial court’s findings and the evidence in the

  record reflect that Gravina’s breach of contract was not limited to

  failing to complete the project within a reasonable time. The court

  also found that the third subcontractor did not always follow the

  siding manufacturer’s installation instructions (after the meeting in

  which Gravina agreed to do so), and that the work before that

  subcontractor’s arrival was “unsatisfactory.”6


  5 Gravina claims otherwise, citing us to three places in the record
  where it says it preserved the issue of requiring a notice of deadline.
  The closest we can find to such an argument, however, is a
  statement during Gravina’s closing remarks simply that the
  Frederiksens’ termination of the contract was “improper.” See
  United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.1991) (“A
  skeletal ‘argument,’ really nothing more than an assertion, does not
  preserve a claim [for appeal].”) (citation omitted).

  6Additionally, the evidence was in conflict as to whether the final
  work, though largely incomplete, was acceptable. Gravina’s expert
  Ryan Phillips testified that the “work overall was quality,” “a lot of

                                    10
¶ 28   Accordingly, we perceive no error in the court’s determination

  that, by failing to complete the work in a timely and satisfactory

  manner, Gravina breached material terms of the contract and that,

  consequently, the Frederiksens were entitled to terminate the

  agreement and recover actual damages. See Kaiser v. Mkt. Square

  Disc. Liquors, Inc., 992 P.2d 636, 641 (Colo. App. 1999).

                     III.   The Frederiksens’ Appeal

¶ 29   Although it concluded that Gravina had breached its contract

  with the Frederiksens, the trial court nonetheless determined that

  Gravina was “due some restitution for the work that it did” in

  partially completing the installation of siding on the home.

                A.    Gravina’s Unjust Enrichment Claim

¶ 30   The Frederiksens contend that the trial court erred in

  concluding that Gravina could recover under an unjust enrichment

  theory. More specifically, they assert that (1) unjust enrichment is

  not an appropriate remedy where a contract exists; (2) Gravina



  the work is simply incomplete as opposed to defective,” and much of
  the work complied with the installation instructions. Conversely,
  the Frederiksens’ expert Phillip Blankenship testified that the
  quality of the work “seemed to vary around different areas of the
  house,” and their other expert, Jeff Whitmore, described the work
  as “poor” and recommended re-installing the entire job.

                                    11
  acted with “unclean hands”; and (3) Gravina bestowed no benefit

  upon them. We disagree, in all three instances.

¶ 31   Initially, we reject Gravina’s assertion that, by not arguing

  these points at trial, the Frederiksens forfeited the right to raise

  them on appeal. In its first amended complaint, Gravina had

  alleged a claim of unjust enrichment “[i]n the event that [the trial

  court] determines . . . that the contract between the parties is not a

  valid and binding [one].” But outside a couple of other pre-trial

  filings mentioning the pleadings, neither party referenced the words

  “unjust enrichment,” much less presented any argument on the

  subject in the trial court. Consequently, the trial court essentially

  entered a sua sponte ruling on the claim. In that circumstance,

  “the merits of [the court’s] ruling are subject to review on appeal,

  whether timely objections were made or not.” Rinker v. Colina-Lee,

  2019 COA 45, ¶ 26; see also In re Estate of Ramstetter, 2016 COA

  81, ¶ 71 n.7 (referencing “the rule that where a trial court addresses

  an argument, whether that argument was preserved is moot”).

¶ 32   Turning to the merits of the Frederiksens’ arguments, “[u]nder

  contract law, a party to a contract cannot claim its benefit where he

  is the first to violate its terms.” Coors v. Sec. Life of Denver Ins. Co.,


                                      12
  112 P.3d 59, 64 (Colo. 2005). Consequently, per the preceding

  section, Gravina was not entitled to recover under the contract.

¶ 33   However, “[g]enerally speaking, ‘a person who is unjustly

  enriched at the expense of another is subject to liability in

  restitution.’” Scott v. Scott, 2018 COA 25, ¶ 47 (quoting

  Restatement (Third) of Restitution and Unjust Enrichment § 1 (Am.

  Law Inst. 2011) (hereinafter Restatement)).

¶ 34   “To prevail on an unjust enrichment claim, a party ‘must prove

  that (1) the defendant received a benefit (2) at the plaintiff’s expense

  (3) under circumstances that would make it unjust for the

  defendant to retain the benefit without commensurate

  compensation.’” Pulte Home Corp. v. Countryside Cmty. Ass’n, 2016

  CO 64, ¶ 63 (quoting Lewis v. Lewis, 189 P.3d 1134, 1141 (Colo.

  2008)).7


  7 The Frederiksens contend that, under DCB Construction Co. v.
  Central City Development, Co., 965 P.2d 115, 123 (Colo. 1998), a
  party must satisfy an additional element for an unjust enrichment
  recovery, that is, that the benefitted party engaged in “improper,
  deceitful, or misleading conduct.” See id. at 122-23 (holding that
  for a tenant’s contractor to recover from the landlord on an unjust
  enrichment claim, the contractor must show some malfeasance by
  the landlord). Our supreme court, however, has rejected the
  Frederiksens’ contention, limiting DCB to the landlord-tenant
  contract context as a “particularized analysis” that “did not extend

                                     13
¶ 35   But,

              [a] party generally cannot recover for unjust
              enrichment . . . where there is an express
              contract addressing the subject of the alleged
              obligation to pay. Colorado appellate courts
              have recognized only two exceptions to this
              rule — a party may still recover for unjust
              enrichment when (1) the express contract fails
              or is rescinded, or (2) the claim covers matters
              that are outside of or arose after the contract.

  Id. at ¶ 64 (citations omitted).

¶ 36   There was a contract here, obligating the Frederiksens to pay

  upon completion of the project. Applying the general rule, Gravina

  would appear to be barred from recovering anything under the

  rubric of unjust enrichment.

¶ 37   But maybe not: it depends on whether one of the exceptions to

  the general rule applies here.

¶ 38   The phrase “when the contract fails” certainly encompasses

  contracts that are unenforceable for some reason, but it also

  appears to encompass other situations as well. See Pulte Home

  Corp., ¶ 64 (citing Dudding v. Norton Frickey & Assocs., 11 P.3d

  441, 445 (Colo. 2000), as an example of a “fail[ed]” or rescinded



  to all unjust enrichment claims.” Lewis v. Lewis, 189 P.3d 1134,
  1142 (Colo. 2008).

                                     14
  contract); Dudding, 11 P.3d at 442 (client terminated attorney’s

  services rendered pursuant to a contingency fee agreement).

¶ 39   In Interbank Investments, LLC v. Eagle River Water &

  Sanitation District, 77 P.3d 814 (Colo. App. 2003), a division of our

  court, in considering a contract dispute, cited, with approval, the

  analysis in United Coastal Industries, Inc. v. Clearheart Construction

  Co., 802 A.2d 901 (Conn. Ct. App. 2002), where the court allowed a

  subcontractor who breached its contract with the general

  contractor, and therefore had no remedy under that contract, to

  recover on the basis that the general contractor had been unjustly

  enriched by the subcontractor’s partial performance. The court

  explained that unjust enrichment “applies when no remedy is

  available based on the contract.” Interbank Inv., LLC, 77 P.3d at

  818 (quoting United Coastal Indus., 802 A.2d at 906).

¶ 40   The Restatement also recognizes that a party who breaches a

  contract may nonetheless be entitled to recover under a theory of

  unjust enrichment:

            (1) A performing party whose material breach
            prevents a recovery on the contract has a
            claim in restitution against the recipient of
            performance, as necessary to prevent unjust
            enrichment.


                                    15
           (2) Enrichment from receipt of an incomplete
           or defective contractual performance is
           measured by comparison to the recipient’s
           position had the contract been fully performed.
           The claimant has the burden of establishing
           the fact and amount of any net benefit
           conferred.

           (3) A claim under this section may be
           displaced by a valid agreement of the parties
           establishing their rights and remedies in the
           event of default.

           (4) If the claimant’s default involves fraud or
           other inequitable conduct, restitution may on
           that account be denied.

Restatement § 36; see, e.g., New Windsor Volunteer Ambulance

Corps, Inc. v. Meyers, 442 F.3d 101, 118 (2d Cir. 2006) (“[W]here a

valid agreement exists between the parties, an action in quantum

meruit to prevent unjust enrichment ordinarily is not available.

However, a plaintiff whose breach was not willful and deliberate

may, in some instances, recover [on an unjust enrichment theory]

so much as his efforts have actually benefited the non-breaching

party.”) (citation omitted); In re Palmdale Hills Prop., LLC, 577 B.R.

858, 861 (Bankr. C.D. Cal. 2017) (“California law allows a breaching

party to recover under an unjust enrichment theory for the benefit

conferred upon the non-breaching party minus damages to the



                                  16
  non-breaching party.”); David M. Somers & Assocs., P.C. v. Busch,

  927 A.2d 832, 841 (Conn. 2007) (“When a contracting party has

  unjustifiably breached a contract, the breaching party cannot

  recover restitution damages unless” the breaching party has made a

  claim for unjust enrichment.); Am. Nat’l Bank & Tr. Co. v. St. Joseph

  Valley Bank, 391 N.E.2d 685, 687 (Ind. Ct. App. 1979) (“A

  breaching party may recover, apart from the contract, in quantum

  meruit.”); ARC LifeMed, Inc. v. AMC-Tenn., Inc., 183 S.W.3d 1, 25

  (Tenn. Ct. App. 2005) (“A party who has materially breached a

  contract cannot recover on the contract. Nevertheless, under

  proper conditions . . . he may recover in quantum meruit. The rule

  is: ‘Even though a contract be entire, the party who breaches the

  same may recover of the other party, as on a quantum merit, the

  value of benefits conferred on such other party by partial

  performance — these benefits being accepted and retained. Any

  damage, of course, which the party not in default suffered by the

  breach [is] also to be taken into account.’” (quoting Nat’l Life &

  Accident Ins. Co. v. Hamilton, 98 S.W.2d 107, 108 (Tenn. 1936))).

¶ 41   Persuaded by these authorities, we conclude that where a

  contract exists, absent a provision explicitly addressing remedies


                                    17
  with respect to the default at issue, a party that breaches the

  contract may nonetheless recover for the other party’s unjust

  enrichment.

¶ 42   But, the Frederiksens assert, there is a provision in the

  contract explicitly addressing remedies in the event of Gravina’s

  breach. In this regard, they point to the line in the contract stating

  “cash to be paid on completion.” They argue the provision requires

  them to pay “only when” the project is complete. When read in

  context, however, the provision addresses only payment of the

  balance owed under the contract upon completion of the project. It

  does not address what happens in the event that the contract is

  terminated before the project is completed.

¶ 43   Even so, the Frederiksens assert that Gravina could not

  recover for unjust enrichment because it was guilty of “inequitable

  conduct.” See Wilson v. Prentiss, 140 P.3d 288, 293 (Colo. App.

  2006) (“Under the doctrine of unclean hands, a court considering

  equitable claims may exercise its discretion to deny the remedy

  sought.”). According to them, Gravina acted with “unclean hands”

  in breaching the contract. But the concept of “unclean hands”

  must encompass something more than simply engaging in an act or


                                    18
  omission that breaches a contract. It requires “improper ” conduct.

  See Salzman v. Bachrach, 996 P.2d 1263, 1269 (Colo. 2000) (“Many

  different forms of improper conduct may bar a plaintiff's equitable

  claim, and the conduct need not be illegal. Generally, courts apply

  this doctrine only when a plaintiff's improper conduct relates in

  some significant way to the claim he now asserts.”). No intentional

  misconduct on Gravina’s part, however, is even suggested in the

  record. See Int’l Network, Inc. v. Woodard, 2017 COA 44, ¶¶ 38-39

  (Unclean hands doctrine applied where “seller admitted that he had

  intentionally breached the referral provision and agreed that his

  purpose in concealing his negotiations was to deprive broker of its

  commission.”).

¶ 44   Finally, we reject the Frederiksens’ assertion that they received

  no benefit from Gravina’s efforts. The court found that, while “the

  amount of work that remained to be done or needed to be redone

  was in conflict,” the Frederiksens received a benefit “in the form of

  installation of siding on a portion of their home . . . done at

  [Gravina’s] expense.” This finding is supported by the evidence,

  including that of the Frederiksens’ expert, who opined that the

  Frederiksens benefitted despite Gravina’s failure to strictly adhere


                                     19
  to the procedures provided in a product manual for installing the

  siding.8

¶ 45   Consequently, we perceive no error in the court’s conclusion

  that Gravina was entitled to pursue a claim of unjust enrichment.

                        B.    Negligent Supervision

¶ 46   The Frederiksens contend that the trial court erred by not

  applying the doctrine of res ipsa loquitur to the Frederiksens’ claim

  of negligent supervision against the individual third-party

  defendants. We disagree.

¶ 47   The court did not directly address the res ipsa loquitur issue

  in its order, finding only that the Frederiksens “failed to prove” their

  claim.

¶ 48   “Whether res ipsa loquitur is applicable is a question of law for

  the trial court.” Minto v. Sprague, 124 P.3d 881, 886 (Colo. App.

  2005). On appeal, we review the trial court’s determination de

  novo. Boulders at Escalante LLC v. Otten Johnson Robinson Neff &

  Ragonetti PC, 2015 COA 85, ¶ 19.


  8 On this particular point, Gravina’s expert testified that many of
  the Frederiksens’ examples of failing to follow the manual were
  misinterpretations of its content, and that failing to strictly follow
  the manual to the letter would not necessarily void any warranty.

                                     20
             For res ipsa loquitur to apply, the plaintiff
             must establish that it is more probable than
             not that: “(1) the event is of the kind that
             ordinarily does not occur in the absence of
             negligence; (2) responsible causes other than
             the defendant’s negligence are sufficiently
             eliminated; and (3) the presumed negligence is
             within the scope of the defendant’s duty to the
             plaintiff.”

  Chapman v. Harner, 2014 CO 78, ¶ 5 (quoting Kendrick v. Pippen,

  252 P.3d 1052, 1061 (Colo. 2011)).

¶ 49   According to the Frederiksens, (1) “it is undisputed that the

  [individual] third-party defendants . . . had a duty to the

  Frederiksens to see that the job was properly done”; (2) the

  individual third-party defendants “were the only people responsible

  for supervising the project”; and (3) other explanations for the

  failure of the individual third-party defendants to produce their end

  of the contract “have been eliminated.” Consequently, they assert,

  the elements of res ipsa loquitur regarding their claim of negligent

  supervision were met.9


  9There is some question whether a claim of negligent supervision
  can be pursued against individuals or entities that hire independent
  contractors. The proper tort claim in that situation may well be for
  negligent selection, rather than negligent supervision, of the
  contractors. See W. Stock Ctr., Inc. v. Sevit, Inc., 195 Colo. 372,
  375-78, 578 P.2d 1045, 1048-49 (1978). We need not resolve that

                                    21
¶ 50   Not quite.

¶ 51   To establish a claim of negligent supervision, a plaintiff must

  prove (1) the defendant owed the plaintiff a legal duty to supervise

  others; (2) the defendant breached that duty; and (3) the breach of

  the duty caused the harm that resulted in damages to the plaintiff.

  Settle v. Basinger, 2013 COA 18, ¶ 23 (citing Keller v. Koca, 111

  P.3d 445, 447 (Colo. 2005)).

¶ 52   “The duty to supervise an agent or employee arises when the

  principal or employer ‘has reason to know’ that the agent or

  employee ‘is likely to harm others’ because of ‘his [or her] qualities’

  and ‘the work or instrumentalities entrusted to him [or her].’” Id. at

  ¶ 26 (emphasis added) (quoting Destefano v. Grabrian, 763 P.2d

  275, 287 (Colo. 1988)).

             Thus, there is no liability for breach of the
             duty to supervise unless the principal or
             employer both knows the agent or employee is
             . . . ‘incompetent, vicious, or careless,’ and
             does not take ‘the care which a prudent




  issue in this case, though. For purpose of appeal, we assume,
  without deciding, that the Frederiksens could assert a negligent
  supervision claim here.

                                     22
            [person] would take in selecting the person for
            the business in hand.’”10

  Id. (quoting Destefano, 763 P.2d at 287).

¶ 53   So far as we can discern, nothing in the record suggests that

  the individual third-party defendants had any reason to know that

  any of the subcontractors were likely to harm others “because of

  their personal qualities” and “the work or instrumentalities

  entrusted to them.” Id. at ¶ 29. Consequently, regardless of

  whether the subcontractors’ negligence caused the Frederiksens’

  injuries, the individual third-party defendants did not owe the

  Frederiksens a legal duty to supervise them.

¶ 54   We perceive no error in the court’s failure to apply a negligence

  doctrine to a situation in which no duty of care for supervising

  others was shown to exist.




  10The court in Settle v. Basinger, 2013 COA 18, added a “not” that
  did not appear in Destefano v. Grabrian, 763 P.2d 275 (Colo. 1988).
  The ellipsis in our use of the quote represents removal of the errant
  word.

                                   23
                   C.    Exclusion of Expert Evidence

¶ 55   The Frederiksens contend that the trial court erred by

  excluding expert witness evidence related to the repair costs of roof

  damage allegedly caused by Gravina. We disagree.

                               1.      Facts

¶ 56   The trial in this case was held, after two continuances, on July

  13-15, 2020. On August 22, 2019 — during Gravina’s inspection of

  the property — Gravina and the Frederiksens discovered damage to

  the Frederiksens’ fireproof metal roof allegedly caused by Gravina.

¶ 57   The trial court ordered the Frederiksens to identify all expert

  witnesses by March 6 and to disclose all expert witness reports by

  March 16. The Frederiksens timely disclosed expert witness Eli

  Grasmick and a report he had written. The report did not, however,

  include a roofing repair estimate.

¶ 58   On June 3, 2020, the Frederiksens received another report

  from Grasmick, in which he estimated the cost of repairing the roof

  at $41,872.47.

¶ 59   Gravina deposed Grasmick on June 9, 2020. The

  Frederiksens had not, however, disclosed Grasmick’s second report

  to Gravina before Gravina deposed him. Instead, they disclosed


                                    24
  Grasmick’s roof repair estimate to Gravina on June 16, 2020. On

  that same day, the Frederiksens also disclosed to Gravina a second

  roof repair estimate of $78,539.32 from an individual (i.e., Byron

  Franks) who had not been endorsed as an expert witness under

  C.R.C.P. 26(a)(2)(B).

¶ 60   On June 19, the Frederiksens filed an exhibit list containing

  Grasmick’s and Franks’s estimates for repairing the roof and

  Gravina filed a motion in limine to exclude the roof-related

  evidence. The trial court granted Gravina’s motion in part,

  excluding evidence of the roof repair estimates.

¶ 61   At trial, the Frederiksens questioned their expert, Phillip

  Blankenship, about damage to the home. When Blankenship began

  to discuss the roof, Gravina objected, citing the court’s pre-trial

  order, and the court sustained the objection.

              2.    Standard of Review and Applicable Law

¶ 62   A party must disclose the identity of any person who may

  present expert testimony at trial, as well as written reports from,

  and summaries of testimony of, experts. C.R.C.P. 26(a)(2). And

  parties must supplement their required disclosures. C.R.C.P. 26(e).




                                    25
¶ 63   C.R.C.P. 37(c)(1) provides “[a] party that without substantial

  justification fails to disclose information required by C.R.C.P. 26(a)

  or 26(e) shall not be permitted to present any evidence not so

  disclosed at trial . . . , unless such failure has not caused and will

  not cause significant harm, or such preclusion is disproportionate

  to that harm.”

¶ 64   Rule 37(c)(1) allows the “preclusion of testimony from an

  expert witness where the fact that the witness would be testifying

  was not timely disclosed.” Trattler v. Citron, 182 P.3d 674, 681

  (Colo. 2008).

¶ 65   The burden is on the nondisclosing party to establish that its

  failure to disclose was substantially justified or harmless, or that

  excluding the evidence would be disproportionate to the harm

  caused by the nondisclosure. See Todd v. Bear Valley Vill.

  Apartments, 980 P.2d 973, 978 (Colo. 1999).11


  11 The Todd case dealt with the prior version of the rule, which,
  before 2015, explicitly “provide[d] for the exclusion of non-disclosed
  evidence unless the failure to disclose is either substantially
  justified or harmless to the opposing party.” Todd v. Bear Valley
  Vill. Apartments, 980 P.2d 973, 977 (Colo. 1999). Following the rule
  change, the supreme court said that “the harm and proportionality
  analysis under Colorado Rule of Civil Procedure 37(c)(1) remains
  the proper framework for determining sanctions for discovery

                                     26
¶ 66   “We review a trial court’s decision to exclude expert testimony

  for an abuse of discretion and will not overturn the court’s ruling

  unless it is ‘manifestly erroneous.’” Black v. Black, 2018 COA 7,

  ¶ 111 (quoting People v. Williams, 790 P.2d 796, 797-98 (Colo.

  1990)).

                              3.   Analysis

¶ 67   The Frederiksens do not make much of an argument on

  appeal. Other than general legal standards, they cite no authority

  in support of their “argument,” which consists merely of pointing

  out that (1) Gravina knew that the Frederiksens claimed the roof

  had been damaged; (2) Gravina’s expert had an opportunity to view

  the roof damage on May 20, 2020; (3) the experts’ estimates were

  provided to Gravina “as soon as they were available”; and (4) the

  trial court’s “exclusion of the roof damage evidence was unfair and

  substantially influenced the possible damages in this case.”

¶ 68   The record, however, shows that the Frederiksens did not

  disclose Franks’ identity as an expert or the estimates as soon as




  violations.” Cath. Health Initiatives Colo. v. Earl Swensson Assocs.,
  Inc., 2017 CO 94, ¶ 15 (citing Todd, 980 P.2d at 978).


                                    27
  they were available. Grasmick’s estimate, at least, was available as

  early as June 3, 2020 — nearly a week before he was deposed —

  but not disclosed to Gravina until June 16, 2020 — a week after

  Grasmick had been deposed.12

¶ 69   In Todd, the supreme court noted a number of factors relevant

  in determining whether a party’s failure to disclose information as

  required was justified or harmless: the importance of a witness’s

  testimony, the explanation of the party’s failure to comply with

  required disclosure, potential prejudice to the party against whom

  the testimony is offered if the testimony were admitted, the

  availability of continuance to cure, and the nondisclosing party’s

  bad faith or willfulness. 980 P.2d at 978-79.

¶ 70   In their briefs, the Frederiksens offer no justification for (1)

  why they couldn’t have identified Franks as an expert or obtained

  Grasmick’s estimate any earlier than a month and a half before




  12Gravina proceeded with the deposition expecting that Grasmick
  was an expert witness in the matter of the siding only. Gravina
  specifically asked Grasmick in the deposition what Paul Frederiksen
  had asked him to do for this case, and Grasmick replied “[h]e asked
  me to take a look at the siding and see if I seen [sic] anything that
  was wrong with it.”

                                     28
  trial, and (2) not providing Grasmick’s estimates to Gravina before

  Grasmick was deposed.13

¶ 71   Moreover, the Frederiksens don’t mention — much less

  attempt to apply — the remaining Todd factors. “[I]t is not this

  court’s function to speculate as to what a party’s argument might

  be.” People v. Palacios, 2018 COA 6M, ¶ 29 (quoting Beall Transp.

  Equip. Co. v. S. Pac. Transp., 64 P.3d 1193, 1196 n.2 (Or. Ct. App.

  2003)). “Nor is it our proper function to make or develop a party’s

  argument when that party has not endeavored to do so itself.” Beall

  Transp., 64 P.3d at 1196 n.2.

¶ 72   On this record, under these facts, and based on the

  arguments made by the Frederiksens, we perceive no abuse of

  discretion on the part of the trial court in excluding the belatedly



  13 In their opening brief, the Frederiksens assert that “this delay
  was explained in detail in the Frederiksens’s response to the motion
  in limine, CF 922-935, as well as in their response re discovery,
  previously filed. CF 731-736.” This attempt to incorporate by
  reference arguments made in the trial court improperly “attempts to
  shift — from the litigants to the appellate court — the task of
  locating and synthesizing the relevant facts and arguments” and
  “‘makes a mockery’ of the rules that govern the length of briefs.”
  Castillo v. Koppes-Conway, 148 P.3d 289, 291 (Colo. App. 2006)
  (citation omitted); accord People v. Gutierrez-Vite, 2014 COA 159,
  ¶ 28.


                                    29
  disclosed expert evidence. See Redden v. Clear Creek Skiing Corp.,

  2020 COA 176, ¶ 21 (“If [the party] wanted a weightier resolution of

  the issue, it should have mounted a weightier contention. Gravitas

  begets gravitas.” (quoting CSX Transp., Inc. v. Miller, 858 A.2d 1025,

  1083 (Md. Ct. Spec. App. 2004))).

                        D.     The Court’s Remedy

¶ 73   The Frederiksens contend that the trial court should have

  awarded them damages rather than awarding restitution to

  Gravina. We conclude that a remand is necessary.

¶ 74   As noted supra Part II, the Frederiksens were entitled to

  recover damages for Gravina’s breach of contract.

¶ 75   But, as noted supra Part III.A, the Frederiksens were not

  entitled to be unjustly enriched at Gravina’s expense.

¶ 76   Consequently, Gravina could recover the reasonable value of

  the benefit conferred upon the Frederiksens minus the damages the

  Frederiksens incurred as a result of Gravina’s breach of contract.

  See In re Palmdale Hills Prop., LLC, 577 B.R. at 861; ARC LifeMed,

  Inc., 183 S.W.3d at 25. 14


  14If, however, this calculation resulted in a negative number, the
  Frederiksens would recover the difference from Gravina.

                                    30
¶ 77   The trial court purported to apply this rule. Contrary to the

  Frederiksens’ assertion, the court awarded damages to the

  Frederiksens. That it did so is apparent from its statement that it

  took the Frederiksens’ damages into account in determining that

  Gravina was entitled to a restitutionary award of $19,000.

¶ 78   We review a trial court’s determinations about the amount of

  damages or restitution under an abuse of discretion standard. See

  Zeke Coffee, Inc. v. Pappas-Alstad P’ship, 2015 COA 104, ¶ 11

  (restitution); McDonald’s Corp. v. Brentwood Ctr., Ltd., 942 P.2d

  1308, 1311 (Colo. App. 1997) (damages).

¶ 79   But a trial court’s order must contain findings of fact and

  conclusions of law sufficient to give an appellate court a clear

  understanding of the basis of its decision. E.g., In re Marriage of

  Gedgaudas, 978 P.2d 677, 682 (Colo. App. 1999); In re Marriage of

  Rozzi, 190 P.3d 815, 822 (Colo. App. 2008) (noting the purpose of

  including findings of fact and conclusions of law in an order is to

  enable the appellate court to determine the grounds upon which the

  trial court rendered its decision). “In the absence of such findings,

  an appellate court cannot adequately assess the propriety of the

  trial court’s award.” Fed. Ins. Co. v. Ferrellgas, Inc., 961 P.2d 511,


                                    31
  515 (Colo. App. 1997); see Miller v. Hancock, 2017 COA 141, ¶ 49

  (“Because the trial court failed to make findings sufficient to

  disclose the basis for its decision to award some costs while denying

  others, we cannot adequately assess the propriety of the award.”).

¶ 80   In our view, the trial court’s findings are not sufficient to give

  us a clear understanding of the basis for its decision. The court

  cited testimony from both parties’ experts, including opinions on

  the quality of the completed work and detailed cost estimates to

  complete (or replace) the job. It explained, to some degree, where it

  rejected the reasoning of the experts. However, it did not explain

  how it determined an award of $19,000 to Gravina was appropriate.

  It never identified how much damages Gravina’s breach caused or,

  for that matter, how much the Frederiksens benefitted as a result of

  Gravina’s efforts. All the court did was repeat certain numbers

  from the parties’ dueling experts’ testimony and conclude that when

  the Frederiksens’ damages were subtracted from the benefits they

  had received, Gravina was entitled to recover $19,000.

¶ 81   We have not been able to ascertain from these figures how the

  court arrived at a figure of $19,000 due to Gravina. Because we are

  unable to establish how the court arrived at its determination, we


                                     32
  conclude that a reversal and remand for further findings are

  necessary.

                           E.    Attorney Fees

¶ 82   The Frederiksens contend that the trial court erred by denying

  their request for attorney fees, either under section 13-17-102,

  C.R.S. 2021, or C.R.C.P. 11. We disagree.

¶ 83   “Whether to award attorney fees under § 13-17-102 or as a

  sanction under C.R.C.P. 11 is a decision committed to the

  discretion of the trial court, whose ruling will not be disturbed on

  appeal absent an abuse of discretion.” E-470 Pub. Highway Auth. v.

  Jagow, 30 P.3d 798, 805 (Colo. App. 2001), aff’d, 49 P.3d 1151

  (Colo. 2002).

                            1.    C.R.C.P. 11

¶ 84   Under Rule 11, an attorney filing a complaint has an

  “obligation to have determined it was well grounded in fact and

  warranted by existing law.” Belinda A. Begley & Robert K. Hirsch

  Revocable Tr. v. Ireson, 2020 COA 157, ¶ 49.

¶ 85   In the trial court, the Frederiksens linked their request for

  Rule 11 fees to Gravina’s motions to exclude expert testimony and

  roofing repair estimates. On appeal, however, they attempt to


                                    33
  connect it to a different subject, i.e., Gravina’s president’s

  acknowledgment that he knew some work could not be completed

  in a day. Because they did not present this argument to the trial

  court, we do not consider it. See In re Estate of Colby, 2021 COA

  31, ¶ 35 (“Arguments never presented to, considered or ruled upon

  by a trial court may not be raised for the first time on appeal.”

  (quoting Est. of Stevenson v. Hollywood Bar & Cafe, Inc., 832 P.2d

  718, 721 n.5 (Colo. 1992))).

                           2.    Section 13-17-102

¶ 86   Under section 13-17-102(2), reasonable attorney fees shall be

  awarded “against any attorney or party who has brought or

  defended a civil action, either in whole or in part, that the court

  determines lacked substantial justification.” (Emphasis added.) As

  pertinent here, “lack[s] substantial justification” means

  “substantially groundless.” § 13-17-102(4).

¶ 87   “A claim is substantially groundless if the allegations in the

  complaint, while sufficient to survive a motion to dismiss for failure

  to state a claim, are not supported by any credible evidence at

  trial.” City of Aurora ex rel. Util. Enter. v. Colo. State Eng’r, 105 P.3d

  595, 618 (Colo. 2005).


                                      34
¶ 88   For purposes of section 13-17-102, “something can be

  ‘credible’ without the necessity of its ultimately being “believed” or

  accepted by the trier of fact.” In re Estate of Shimizu, 2016 COA

  163, ¶ 21. Indeed, in this context, the term “‘credible’ relates ‘not to

  some quantum measure of evidence nor to a fact-finder’s subjective

  weighing of the quality (credit-worthiness) of evidence . . . but to an

  objective recognition of the matter offered as being evidence capable

  of being believed and capable of supporting a fact-finding.’” Id.

  (quoting Hlad v. State, 565 So. 2d 762, 777 (Fla. Dist. Ct. App.

  1990) (Cowart, J., dissenting)).15

¶ 89   Here, although unsuccessful, Gravina presented “credible”

  evidence to support its breach of contract and breach of covenant of

  good faith claims. In support of its position that it had

  “substantially completed the work,” Gravina could point to evidence

  showing that the siding was about 57% finished, that much other


  15 In In re Estate of Shimizu, the division took pains to emphasize
  that “Judge Cowart went on to note that the word ‘credible’ is
  ‘intended to exclude only evidence that is inherently incredible,
  such as asserted facts or events that are contrary to commonly
  known and generally accepted scientific or mathematical principles,
  geographic facts, natural laws or common sense.’” 2016 COA 163,
  ¶ 21 n.1 (quoting Hlad v. State, 565 So. 2d 762, 777 (Fla. Dist. Ct.
  App. 1990) (Cowart, J., dissenting)).

                                       35
  time-consuming work (such as installation of wrap and perimeter

  components) had been completed before installing that siding, and

  that the project could have been finished in about another week’s

  time. Similarly, in support of its position that the Frederiksens

  interfered with Gravina’s performance under the contract, Gravina

  could point to evidence that the Frederiksens had (1) “kicked” its

  second subcontractor’s workers off the job site (due to mistakes

  they had made on the job) and (2) posted “No Trespassing” signs

  and threatened to contact law enforcement if the third

  subcontractor or anyone from Gravina tried to re-enter the

  property.

¶ 90   Finally, we reject the Frederiksens’ assertion that they were

  entitled to attorney fees with respect to Gravina’s lien forfeiture

  claim. The Frederiksens did not file a motion for attorney fees

  following the court’s dismissal of this claim, and the district court

  did not otherwise address it. Because they did not present this

  argument to the trial court, we do not consider it.

¶ 91   Consequently, we conclude the court did not abuse its

  discretion when it denied the Frederiksens’ fee request under

  section 13-17-102.


                                     36
            IV.   Attorney Fees and Costs Incurred on Appeal

¶ 92   The Frederiksens and Gravina request awards of attorney fees

  and costs incurred on appeal. We conclude that neither party is

  entitled to such an award.

¶ 93   The Frederiksens request their award under section 13-17-

  102, C.R.C.P. 11, and C.A.R. 38 because Gravina’s “action has been

  groundless from its inception.” But, given the manner in which

  we’ve resolved the issues, this could not be the case.

¶ 94   Gravina requests its award of fees under the fee-shifting

  provision of the contract, which provides that, “[i]n the event of any

  breach of this Agreement by Buyer, including but not limited to

  Buyer’s failure to make any payment when due, Seller shall be

  entitled to recover any loss sustained, including costs incurred by

  it, and reasonable attorneys’ fees.” Because the Frederiksens were

  not found to have breached the agreement, however, no recovery of

  fees under this provision is warranted.

                             V.   Disposition

¶ 95   The judgment is affirmed in part, reversed in part, and the

  case is remanded to the trial court for further proceedings

  consistent with the views expressed in Part III.D of this opinion.


                                    37
JUDGE FOX and JUDGE SCHUTZ concur.




                      38